DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-15, and 17-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Luoma et al. (USPGPUB 2013/0066463).
 	Regarding claim 1, Luoma et al. disclose a data-enabled medication box holder, comprising:
a. a housing (100) comprising a compartment (see Figures 4A-4B) configured to at least partially receive a medication box (50) comprising medication packets (35);
b. a sensing mechanism integrated with the compartment for sensing the presence or absence of the medication box therein (see paragraphs [0059], [0097], and Figure 17);
c. an electronics module (119,124,128 or 119,124,128,176) integrated with the housing, wherein the electronics module (119,124,128) is configured for providing a reminder at dose time (see paragraph [0064]) and monitoring, tracking, and communicating valid dose events (see paragraphs [0066], [0091], and claim 18) and/or dose exception events; and
d. one or more indicators electronically coupled to the electronics module (see paragraph [0064]).
	Regarding claim 2, Luoma et al. disclose the data-enabled medication box holder of claim 1, wherein the sensing mechanism comprises any one of a proximity sensor, electro-optical sensor (see “barcode reader” in paragraph [0059]), and micro-switch.
	Regarding claim 4, Luoma et al. disclose the data-enabled medication box holder of claim 1, wherein the housing further comprises a platform (180) extending from a front portion of the compartment (see Figure 4D).
	Regarding claim 5, Luoma et al. disclose the data-enabled medication box holder of claim 4, wherein the platform (180) extends from a front portion of the compartment (see Figure 4D) such that when the medication box (50) is present, a top surface of the platform (180) is substantially aligned with a slot (see Figure 2C) in the medication box (50) for dispensing the medication packets (35) from the medication box (35), such that as a medication packet (35) is removed from the slot the medication packet necessarily passes within close proximity of the top surface of the platform (see Figures 4C-4D).
	Regarding claim 6, Luoma et al. disclose the data-enabled medication box holder of claim 4, wherein the electronics module (119,176) is integrated with the platform (see paragraph [0060]).
	Regarding claim 7, Luoma et al. disclose the data-enabled medication box holder of claim 1, wherein each medication packet comprising machine-readable medium (25) comprising information about the contents of the medication packet (see paragraph [0066]).
	Regarding claim 8, Luoma et al. disclose the data-enabled medication box holder of claim 7, wherein the electronics module further comprises a reader/scanner (128) configured to read/scan the machine-readable medium.
	Regarding claim 9, Luoma et al. disclose the data-enabled medication box holder of claim 8, wherein the reader/scanner comprises at least one of an optical window (see “barcode reader” in paragraph [0066]) and an RFID reader.
	Regarding claim 10, Luoma et al. disclose the data-enabled medication box holder of claim 1, wherein dose exception events comprise one or more of a missed dose (see “warnings or messages related to compliance” in paragraph [0091] and paragraph [0080]), extra dose, early dose, and late dose.
	Regarding claim 11, Luoma et al. disclose the data-enabled medication box holder of claim 7, wherein a valid dose event comprises sensing a presence of the medication box in the data-enabled medication box holder (see paragraph [0099]) and sensing a presence of machine-readable medium of the medication packet and capturing the contents thereof (see paragraph [0066]).
	Regarding claim 12, Luoma et al. disclose the data-enabled medication box holder of claim 8, wherein the electronics module further comprises electrical components for processing data from the sensing mechanism and reader/scanner with respect to a patient's dosing regimen (see paragraph [0066]), and for storing and communicating data about valid dose events (see paragraph [0091]) and/or dose exception events.
	Regarding claim 13, Luoma et al. disclose the data-enabled medication box holder of claim 1, wherein the electronics module comprises control electronics comprising a communications interface (1010); a processor (see paragraph [0066]); a real-time clock (see paragraphs [0094]-[0095]); the sensor mechanism (see paragraph [0097]); one or more indicators (see “a visual indication” in paragraph [0064]); and a reader/scanner (128).
	Regarding claim 14, Luoma et al. disclose the data-enabled medication box holder of claim 13, wherein the processor comprises data storage for storing one or more of a patient's dosing regimen (see paragraph [0066]); a dose detection algorithm; and actual dose data.
	Regarding claim 15, Luoma et al. disclose the data-enabled medication box holder of claim 13, wherein the control electronics are configured for providing a reminder at dose time (see paragraph [0064]), detecting valid dose events (see claim 18), and processing and communicating data about valid dose events (see paragraph [0091]) and/or dose exception events.
	Regarding claim 17, Luoma et al. disclose a data-enabled medication dispensing system, comprising:
a. data-enabled medication box holder, comprising:
i. a housing (100) comprising a compartment (see Figures 4A-4B) configured to at least partially receive a medication box (50) comprising medication packets (35) having machine-readable medium (25);
ii. a sensing mechanism integrated with the compartment for sensing the presence or absence of the medication box therein (see paragraphs [0059], [0097], and Figure 17);
iii. an electronics module (119,124,128) integrated with the housing, wherein the electronics module (119,124,128) is configured for providing a reminder at dose time (see paragraph [0064]) and monitoring, tracking, and communicating valid dose events and/or dose exception events (see paragraphs [0066], [0091], and claim 18); and
iv. one or more indicators electronically coupled to the electronics module (see “visual indication” in paragraph [0064]);
b. a medication box (50) received in the compartment (see Figures 4A-4B); and 
c. a server (see Figure 14) in communication with the electronics module of the medication box holder, wherein the server is configured for collecting and processing patient-specific information communicated from the electronics control module of the data-enabled medication box holder (see paragraphs [0065], [0080], and [0095]).
	Regarding claim 18, Luoma et al. disclose the data-enabled medication dispensing system of claim 17, wherein the server comprises a medication adherence application (see paragraphs [0088]-[0089] and “receive communications…confirming administration…related to compliance” in paragraph [0091]) and a database (1014), wherein the database stores one or more of prescription data (see “update prescriptions” in paragraph [0091]), summary reports, and exception reports.
	Regarding claim 19, Luoma et al. disclose a method of determining a valid dose event using a data-enabled medication dispensing system, the method comprising:
a. providing a data-enabled medication box holder comprising:
i. a housing (100) comprising a compartment (see Figures 4A-4B) configured to at least partially receive a medication box (50) comprising medication packets (35) having machine-readable medium (25);
ii. a sensing mechanism integrated with the compartment for sensing the presence or absence of the medication box therein (see paragraphs [0059], [0097], and Figure 17);
iii. an electronics module (119,124,128) integrated with the housing, wherein the electronics module (119,124,128) is configured for providing a reminder at dose time (see paragraph [0064]) and monitoring, tracking, and communicating valid dose events and/or dose exception events (see paragraphs [0066], [0091], and claim 18), and wherein the electronics module comprises a reader/scanner (128) configured to read the machine-readable medium (25) of the medication packets (see paragraph [0066]); and 
iv. one or more indicators electronically coupled to the electronics module (see “visual indication” in paragraph [0064]);
b. monitoring the data-enabled medication box holder for pre-defined valid dose event criteria (see paragraphs [0095]-[0096] and Figure 17), wherein the pre-defined valid dose event criteria comprises determining if a medication box (50) is present in the data-enabled medication box holder (see Figure 17) and reading/scanning the machine-readable medium of the medication packet and capturing the contents thereof (see paragraph [0066]);
c. determining whether the data-enabled medication box holder has met the pre-defined criteria for the valid dose event (see paragraph [0066]); and
d. recording the valid dose event upon determining the pre-defined criteria for the valid dose event is met (see “confirming administration…related to compliance” in paragraph [0091]).
	Regarding claim 20, Luoma et al. disclose a method of using a data-enabled medication box holder for reminding at dose time and monitoring, tracking, and communicating valid dose events and/or dose exception events, the method comprising:
a. preparing the data-enabled medication box holder for use wherein the data-enabled medication box holder comprises:
i. a housing (100) comprising a compartment (see Figures 4A-4B) configured to at least partially receive a medication box (50) comprising medication packets (35) having machine-readable medium (25);
ii. a sensing mechanism integrated with the compartment for sensing the presence or absence of the medication box therein (see paragraphs [0059], [0097], and Figure 17);
iii. an electronics module (119,124,128) integrated with the housing, wherein the electronics module (119,124,128) is configured for providing a reminder at dose time (see paragraph [0064])  and monitoring, tracking, and communicating valid dose events (see paragraphs [0066], [0091], and claim 18) and/or dose exception events, and wherein the electronics module (119,124,128) comprises a reader/scanner (128) configured to read the machine-readable medium of the medication packets (see paragraph [0066]); and 
iv. one or more indicators electronically coupled to the electronics module (see “visual indication” in paragraph [0064]); 
b. monitoring valid dose event criteria and medication adherence (see claim 18); 
c. determining whether a valid dose event has occurred, wherein the valid dose event comprises sensing the medication box is present in the data-enabled medication box holder (see paragraphs [0059], [0097], and [0099]) and reading/scanning the machine-readable medium of the medication packet and capturing the contents thereof; and 
d. recording actual dose event data (see “confirming administration” in paragraph [0091]).
	Regarding claim 21, Luoma et al. disclose the method of claim 20 wherein preparing the data-enabled medication box holder for use comprises one or more of programming a patient's dosing regimen into a processor of the data-enabled medication box holder (see “memory of the controller” in paragraph [0066]); and inserting a medication box into the data-enabled medication box holder (see Figures 4A-4B).
	Regarding claim 22, Luoma et al. disclose the method of claim 21 wherein monitoring valid dose event criteria and medication adherence comprises the processor receiving and interpreting data from one or more of the patient's dosing regimen (see paragraph [0064]); a dose detection algorithm; a real-time clock; whether and when valid dose events occur and whether they are in compliance with/adherent to dosing instructions stored in the patient's dosing regimen.
	Regarding claim 23, Luoma et al. disclose the method of claim 20 wherein the one or more indicators are capable of being monitored by a patient, and are configured to indicate to the patient at least one of, time to take a dose (see paragraph [0064]), a dose has been missed, and time for a prescription refill.
	Regarding claim 24, Luoma et al. disclose the method of claim 20 further comprising transmitting data from the data-enabled medication box holder to an external computing device (1030 or 1032) using a communications interface.
	Regarding claim 25, Luoma et al. disclose the method of claim 24 wherein data from the data-enabled medication box holder is transmitted to one or more of a patient, caretaker (see paragraph [0091]), pharmacist, and an authorized party via a communications interface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luoma et al. (USPGPUB 2013/0066463) as applied to claims 1-2, 4-15, and 17-25 above, and further in view of Shusterman (USP 6,471,087).
	Regarding claim 3, Luoma et al. disclose the data-enabled medication box holder of claim 2. However, they do not disclose wherein the sensing mechanism comprises a micro-switch positioned such that, when present in the compartment, the medication box depresses a pushbutton of the micro-switch, and when the compartment is absent the medication box, the pushbutton of the micro-switch is released. Shusterman discloses wherein the sensing mechanism comprises a micro-switch positioned such that, when present in the compartment, the medication box depresses a pushbutton of the micro-switch, and when the compartment is absent the medication box, the pushbutton of the micro-switch is released (see column 13 lines 11-19. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the data-enabled medication box holder disclosed by Luoma et al. by including a data medication box holder wherein the sensing mechanism comprises a micro-switch positioned such that, when present in the compartment, the medication box depresses a pushbutton of the micro-switch, and when the compartment is absent the medication box, the pushbutton of the micro-switch is released, as disclosed by Shusterman, for the purpose of providing a micro-switch to indicate removal of a compartment from a housing (see column 13 lines 11-19).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luoma et al. (USPGPUB 2013/0066463) as applied to claims 1-2, 4-15, and 17-25 above, and further in view of Thomas et al. (USPGPUB 2012/0253510).
	Regarding claim 16, Luoma et al. disclose the data-enabled medication box holder of claim 1. However, they do not disclose wherein the one or more indicators comprise light-emitting diodes (LED). Thomas et al. disclose wherein the one or more indicators comprise light-emitting diodes (LED) (see paragraph [0044]). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the data-enabled medication box holder disclosed by Luoma et al. by including a data medication box holder wherein the one or more indicators comprise light-emitting diodes (LED), as disclosed by Thomas et al., for the purpose of providing “light emitting diode” display technology (see paragraph [0044]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M.K.C.
5/17/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655